60 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: “on” after “using” in line 11 from the bottom of the claim has been deleted.

     Examiner’s Statement of Reasons for Allowance
Claims 1-11 are allowed because the prior art fail to teach a method for determining a characteristic temperature of an electric or electronic system, the method comprising:
during operation of the electric or electronic system, directly measuring, with a measuring unit coupled with the system, one or more characteristic parameters of the system to determine a set of measured characteristic parameters, the set of measured characteristic parameters comprising a first subset and a second subset;
estimating the characteristic temperature using a pre-determined thermal model of the electric or electronic system and the first subset of the set of measured characteristic parameters, the thermal model comprising one or more thermal model parameters and being preconfigured to estimate at least one thermal characteristic of the system based 
predicting a first value for a temperature-sensitive electrical parameter (TSEP) using a pre-determined TSEP model and the estimated characteristic temperature, the TSEP model comprising one or more model parameters and being preconfigured to predict the first value of the TSEP based on the estimated characteristic temperature and the model parameters;
determining a second value for the temperature-sensitive electrical parameter (TSEP) as a function of the second subset of the set of measured characteristic parameters;
comparing the first value for the TSEP with the second value for the TSEP; and
adapting the thermal model or the TSEP model based on a result of the comparison between the first value for the TSEP and the second value for the TSEP, the adapting comprising updating at least one value of the thermal model parameters or the model parameters. 
Claims 12-17 are allowed because the prior art fail to teach an electric or electronic system, the electric or electronic system comprising: an electric or electronic device; a measuring unit coupled with the electric or electronic device and configured to directly measure one or more characteristic parameters of the electric or electronic device during operation of the electric or electronic system to determine a set of measured characteristic parameters, the set of measured characteristic parameters comprising a first subset and a second subset; 
a processor configured to: estimate a characteristic temperature of the electric or electronic device using a pre-determined thermal model of the electric or electronic system and the first subset of the set of measured parameters, the thermal model comprising one or more thermal model parameters and being preconfigured to estimate at least one thermal characteristic of the system based on the first subset of the set of measured characteristic parameters and the thermal model parameters, the thermal characteristic comprising the characteristic temperature or the characteristic temperature being estimatable from the thermal characteristic; predict a first value for a temperature sensitive electrical parameter (TSEP) based on a pre-determined TSEP model and the estimated characteristic temperature, the TSEP model comprising one or more model parameters and being preconfigured to predict the first value of the TSEP based on the estimated characteristic temperature and the model parameters; 
determine a second value for the temperature sensitive electrical parameter (TSEP) as a function of the second subset of the set of measured parameters; compare the first value for the TSEP with-and the second value for the TSEP; and 
adapt the thermal model or the TSEP model based on a result of the comparison between the first value for the TSEP and the second value for the TSEP, wherein adapting comprises updating at least one value of the thermal model parameters or the model parameters. 

JP 406054572A [hereinafter JP] is considered to be the close Prior Art. JP discloses a device/ method to control an electrical device based on a thermal model. JP does not explicitly teach predicting a temperature sensitive electrical parameter using a predetermined TSEP model and first and second subsets. JP does not teach updating TSEP by comparing the TSEP with a second value of TSEP.
Burton–Ccoca et al.  (U.S. 20180017612) [hereinafter Burton] is considered to be the close Prior Art.  Burton teaches developing a thermal model of a (power semiconductor) device. Burton does not teach updating TSEP by comparing the TSEP with a second value of TSEP. Burton does not teach predicting a first value for TSEP using a predetermined TSEP model. Burton does not teach first and second subsets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, 
material, or acts described in the specification and equivalents thereof. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: a processor configured to and a measuring unit configured to throughout the claims 12-17. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 29, 2021